Citation Nr: 0015332	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran served in active service from 
February 1942 to November 1945.

Additionally, the Board notes that in a statement attached to 
the March 1999 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran attempted to reopen his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
these matters are referred to the RO for appropriate action.


REMAND

In this case, in an August 1995 rating decision, the veteran 
was awarded service connection for PTSD, and a 70 percent 
disability evaluation was assigned, under Diagnostic Code 
9411, effective March 1994.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, he is seeking an increased disability evaluation 
in excess of 70 percent.

With respect to the applicable law, the Board observes that, 
in November 1996, the regulation for rating mental disorders 
changed.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996), 
effective November 7, 1996 (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  The revised schedular criteria incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).

With respect to the evidence of record, the evidence since 
the 1995 rating decision includes a September 1997 VA 
examination report assigning a diagnosis of chronic, moderate 
to severe, PTSD.  However, it fails to contain an Axis V 
diagnosis containing a global assessment of functioning (GAF) 
score.  As such, the Board finds that the September 1997 
examination report fails to contain sufficient information 
which would allow the Board to make a determination as to the 
current level of severity of the veteran's service-connected 
PTSD, and thus, the veteran should be afforded an additional 
VA examination in order to better determine the severity of 
this service-connected disability.  See 38 U.S.C.A. § 5107(a) 
(West 1991), Epps v. Gober, 126 F. 3d 1464 (1997).

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
a VA psychiatric examination to 
ascertain the nature and severity of his 
PTSD. Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner should review all pertinent 
records in the veteran's claims file, 
and a copy of this REMAND prior to the 
examination.  All clinical 
manifestations of the service-connected 
disability should be noted, if any.  The 
examining physician should quantify the 
degree of the veteran's impairment in 
terms of the criteria established in 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(1999) and in DSM-IV.  If the veteran 
suffers from other, non-service-
connected mental disorders, the examiner 
should render an opinion as to whether 
it is possible to separate out the 
functional impairment caused by PTSD, 
and, if possible, the examiner should 
offer an opinion regarding the degree of 
functional impairment caused solely by 
the PTSD.  The report of examination 
should also include an assessment of the 
veteran's overall level of functioning 
using the GAF Scale.  In any opinion as 
to the severity of PTSD, the examiner 
should not take into consideration the 
veteran's other, non-service-connected, 
disabilities.  Finally, the report of 
examination should provide the complete 
rationale on which the opinion(s) are 
based.

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND. If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
appellant until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




